MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Jul 20 2020, 10:21 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 20, 2020
of the Parent–Child Relationship                          Court of Appeals Case No.
of R.C. (Minor Child)                                     20A-JT-270
                                                          Appeal from the Marion Superior
and                                                       Court
                                                          The Honorable Marilyn A.
B.C. (Mother),                                            Moores, Judge
Appellant-Respondent,                                     The Honorable Scott B. Stowers,
                                                          Magistrate
        v.                                                Trial Court Cause No.
                                                          49D09-1907-JT-605
Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020                    Page 1 of 18
      Bradford, Chief Judge.



                                             Case Summary
[1]   B.C. (“Mother”) is the biological mother of five children, including R.C.

      (“Child”).1 The Department of Child Services (“DCS”) became involved with

      Mother and Child due to concerns of drug use by Mother during pregnancy.

      DCS filed a petition alleging that Child was a child in need of services

      (“CHINS”) after discovering unsafe living conditions in the family’s home.

      Child was initially left in Mother’s care after he was determined to be a CHINS.

      However, Child was ultimately removed from Mother’s care due to ongoing

      concerns of Mother providing an unsafe and unstable living environment.

      Mother was ordered to complete certain services both prior to and following

      Child’s removal. DCS eventually petitioned to terminate Mother’s parental

      rights to Child after Mother failed to successfully complete the ordered services.

      Following an evidentiary hearing, the juvenile court granted DCS’s termination

      petition. On appeal, Mother contends that DCS failed to present sufficient

      evidence to support the termination of her parental rights. We affirm.



                              Facts and Procedural History


      1
        This appeal only concerns the termination of Mother’s parental rights to Child as she has voluntarily
      relinquished her parental rights to her other four biological children. In addition, the parental rights of
      Child’s biological father have previously been terminated and Child’s biological father does not participate in
      this appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020                       Page 2 of 18
[2]   In April of 2015, DCS Family Case Manager (“FCM”) Amanda McCullough

      became involved with Mother while investigating a report that Mother had

      delivered a baby and that both Mother and the baby had tested positive for

      marijuana. Mother admitted to FCM McCullough that she had used marijuana

      while pregnant. Mother also informed FCM McCullough that she had been

      evicted from her apartment and did not have anywhere to live. Mother

      eventually secured housing by moving in with a friend.


[3]   DCS opened an informal adjustment case for the family, pursuant to which

      Mother was required to participate in random drug screens, participate in

      home-based case management, complete a substance-abuse assessment, allow

      an FCM into her home, and keep in contact with DCS. During the Fall of

      2015, DCS received reports that the family had no electricity, Child and his

      siblings played by an open second-story window, the youngest sibling slept in

      unsafe conditions, Child and one of his siblings had missed many days of

      school, there was no furnace in the home, and one of Child’s siblings had

      bedbug bites.


[4]   FCM Charla Davis started working with Mother in November of 2015. On

      December 4, 2015, DCS filed a petition alleging that Child was a CHINS. The

      same day, DCS removed Child from Mother’s care. After five days, DCS

      returned Child to Mother’s care after Mother corrected the issues leading to

      Child’s removal. Even though DCS returned Child to Mother’s care, there

      were continuing concerns about the family’s living environment because there

      were clothes and trash covering the floor, there were kitchen knives within the

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 3 of 18
      reach of Child and his siblings, there was not much food in the home, and

      Mother dried clothes in the oven with the oven door open. On February 10,

      2016, the juvenile court adjudicated Child a CHINS and entered a dispositional

      order and a parental participation order. Among other things, the trial court

      ordered Mother to participate in individual therapy and home-based case

      management.


[5]   In October 2016, FCM Davis visited the family’s residence and, upon arriving,

      saw Child and his siblings playing in a fully-open upstairs window. At the

      time, Mother and her boyfriend were sleeping downstairs and the house was in

      complete disarray. Child and his siblings were dirty, and the youngest sibling

      was only wearing a very soiled diaper. When Mother woke up, she told FCM

      Davis that she had not realized the window was open. In light of her

      observations and the condition of the home, FCM Davis decided to again

      remove Child and his siblings from Mother’s care. The Children’s permanency

      plan was subsequently changed to adoption after Mother failed to successfully

      complete the agreed-upon court-ordered services.


[6]   On July 1, 2019, DCS filed a petition to terminate Mother’s parental rights to

      Child. On December 3, 2019, the juvenile court held an evidentiary hearing on

      DCS’s petition. During this hearing, DCS presented evidence outlining

      Mother’s failure to make any significant progress towards providing Child with

      a safe and stable living environment. Following the conclusion of the evidence,

      the juvenile court took the matter under advisement. On December 23, 2019,



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 4 of 18
      the juvenile court entered its order terminating Mother’s parental rights to

      Child.



                                 Discussion and Decision
[7]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). Although

      parental rights are of a constitutional dimension, the law allows for the

      termination of those rights when parents are unable or unwilling to meet their

      parental responsibilities. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001),

      trans. denied. Parental rights, therefore, are not absolute and must be

      subordinated to the best interests of the child. Id. Termination of parental

      rights is proper where the child’s emotional and physical development is

      threatened. Id. The juvenile court need not wait until the child is irreversibly

      harmed such that his physical, mental, and social development is permanently

      impaired before terminating the parent–child relationship. Id.


[8]   In reviewing termination proceedings on appeal, this court will not reweigh the

      evidence or assess the credibility of the witnesses. In re Involuntary Termination

      of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

      consider the evidence that supports the juvenile court’s decision and reasonable

      inferences drawn therefrom. Id. Where, as here, the juvenile court includes

      findings of fact and conclusions thereon in its order terminating parental rights,

      our standard of review is two-tiered. Id. First, we must determine whether the

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 5 of 18
       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[9]    In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent–child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


            I. Mother’s Challenge to Juvenile Court’s Findings
                              A. Findings 26, 38, 39, 43, and 44
[10]   Mother asserts that findings 26, 38, 39, 43, and 44 (“the challenged findings”)

       should not be considered because they “unfairly characterize the Fall 2018

       change in Mother’s participation in services as non-compliance when in fact the

       reason for the change was that Mother had consented to [Child’s] adoption.”

       Appellant’s Br. p. 20. The challenged findings provide:


               26. Following a mediation in September 2018, [Mother]
               stopped participating in therapy in in October 2018, [Home-
               based Therapist Anita] Adams closed out [Mother].
                                              ****




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 6 of 18
                38. After [Mother] signed adoption consents as to [Child] and
                his siblings in September 2018, she stopped participating in
                services.[2]
                39. [Mother] has not submitted to a drug screen since
                September 2018.
                                                ****
                43. FCM Davis made services available until [Mother]
                decided not to participate.
                44. Throughout the duration of the CHINS case, [Mother’s]
                participation took on a repetitive pattern of participation
                followed by disengagement in services, until October 2018, when
                she disengaged in services entirely.


       Appellant’s App. Vol. II pp. 15–16. Mother concedes that the juvenile court

       “does acknowledge elsewhere in its findings that [she] initially consented to

       adoption,” but claims that the juvenile court’s findings do not “connect the date

       of the consent, September 11, 2018, with her ending participation in services

       thereafter.” Appellant’s Br. p. 20. Thus, Mother claims that “[t]he inference in

       [the challenged findings] that Mother chose to disengage from services in place

       after October 2018 ignores the fact that DCS was not providing services for

       Mother at this time–other than possibly visitation.” Appellant’s Br. p. 21.


[11]   Reading the juvenile court’s findings together as a whole, we cannot agree with

       Mother that the juvenile court failed to connect the date that Mother consented

       to the children’s adoptions with the end of DCS offering and Mother

       participating in services. The juvenile court’s findings are clear that DCS



       2
         Mother revoked her adoption consent as it related to Child after a prior pre-adoptive placement “fell
       through.” Appellant’s App. Vol. II p. 15.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020                      Page 7 of 18
       stopped offering, and Mother stopped participating in, services only after

       Mother consented to the children’s adoption. As such, we cannot agree that the

       juvenile court’s findings unfairly characterize the change in Mother’s

       participation as non-compliance or ignores the fact that DCS stopped offering

       most services to Mother.


                                                B. Finding 24
[12]   Mother also asserts that Finding 24 “is not fairly supported by the evidence.”

       Appellant’s Br. p. 22. Finding 24 provides: “[Mother] made minimal progress

       with Ms. Adams. She was able to obtain stable housing for a couple of months.

       However, she was unable to maintain stable housing for an extended period of

       time.” Appellant’s App. Vol. II p. 15. In challenging this finding, Mother

       claims that the evidence establishes that she once obtained stable housing for a

       six-month period and that the words “minimal progress” “implies fault or lack

       of effort.” Appellant’s Br. p. 22. The evidence established that throughout the

       CHINS and termination proceedings, Mother never maintained stable housing

       for more than a six-month period. The trial court did not err in finding that

       Mother had failed to maintain stabling housing for an extended period of time.

       In addition, the juvenile court’s finding that, with regard to securing and

       maintaining stable housing, Mother made “minimal progress” is supported by

       the record and we cannot agree that the juvenile court’s use of the words

       “minimal progress” implies any unfair fault of or lack of effort by Mother.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 8 of 18
                               II. Sufficiency of the Evidence
[13]   Mother contends that the evidence is insufficient to sustain the termination of

       her parental rights to Child. In order to support the termination of Mother’s

       parental rights to Child, DCS was required to prove, inter alia, the following:


               (B) that one (1) of the following is true:
                     (i) There is a reasonable probability that the
                     conditions that resulted in the child’s removal or the
                     reasons for placement outside the home of the
                     parents will not be remedied.
                     (ii) There is a reasonable probability that the
                     continuation of the parent-child relationship poses a
                     threat to the well-being of the child.
                     (iii) The child has, on two (2) separate occasions,
                     been adjudicated a child in need of services;
               (C) that termination is in the best interests of the child.


       Ind. Code § 31-35-2-4(b)(2). Mother claims that DCS failed to present sufficient

       evidence to establish the statutory requirements by clear and convincing

       evidence.


                       A. Indiana Code Section 31-35-2-4(b)(2)(B)
[14]   It is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written

       in the disjunctive, the juvenile court need only find that one of the conditions

       listed therein has been met. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App.

       2003), trans. denied. Therefore, where the juvenile court determines that one of

       the above-mentioned factors has been proven and there is sufficient evidence in

       the record supporting the juvenile court’s determination, it is not necessary for


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 9 of 18
       DCS to prove, or for the juvenile court to find, either of the other factors listed

       in Indiana Code section 31-34-2-4(b)(2)(B). See In re S.P.H., 806 N.E.2d at 882.

       In this case, DCS had to prove either that (1) the conditions resulting in

       removal from or continued placement outside Mother’s home will not be

       remedied or (2) the continuation of the parent–child relationship poses a threat

       to Child.


[15]   The juvenile court determined that the evidence established a reasonable

       probability that the conditions that resulted in Child’s removal from and

       continued placement outside Mother’s care would not be remedied. When

       making a determination as to whether the conditions leading to placement

       outside a parent’s care are likely to be remedied, juvenile courts “should judge a

       parent’s fitness at the time of the termination hearing, considering any change

       in conditions since the removal.” Lang v. Starke Cty. Office of Family & Children,

       861 N.E.2d 366, 372 (Ind. Ct. App. 2007). “The trial court can also consider

       the parent’s response to the services offered through the DCS.” Id. “‘A pattern

       of unwillingness to deal with parenting problems and to cooperate with those

       providing social services, in conjunction with unchanged conditions, support a

       finding that there exists no reasonable probability that the conditions will

       change.’” Id. (quoting In re L.S., 717 N.E.2d 204, 210 (Ind. Ct. App. 1999),

       trans. denied).


[16]   In addition to the findings discussed above, the juvenile court made numerous

       other findings in support of its determination that the evidence established a

       reasonable probability that the conditions that resulted in Child’s removal from

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 10 of 18
and continued placement outside Mother’s care would not be remedied. These

additional findings include:


        15. Ashley Minor of Family and Community Partners was
        assigned to provide home based case management to [Mother]
        beginning in July 2017.
        16. Ms. Minor established goals for [Mother] of obtaining
        housing; obtaining employment; improving her parenting skills;
        and budgeting.
        17. While working with Ms. Minor, [Mother] resided in three
        (3) different homes.
        18. [Mother] was employed at Subway for approximately
        three (3) months while working with Ms. Minor.
        19. [Mother’s] budgeting was usually off in that she had
        insufficient funds to cover her expenses.
        20. In April 2018, Ms. Minor unsuccessfully discharged
        [Mother] due to non-compliance.
        21. [Mother] is currently undocumented and is unable to
        receive a Social Security Card.
        22. Anita Adams of Family and Community Partners was
        assigned to provide individual therapy for [Mother] in June 2017.
        23. Ms. Adams established goals for [Mother] of becoming
        stable and self-sufficient.
                                        ****
        25. [Mother’s] biggest obstacles to stability were insufficient
        financial resources and her undocumented status.
                                        ****
        35. [Mother] does not currently have her own home. She is
        residing with a friend.
        36. [Mother] has not had any parenting time with the child
        since July 2019.
        37. [Mother] claims that she has been working on her
        immigration status for the past four (4) years. However, her
        status remains undocumented.
                                        ****


Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 11 of 18
               41. After the child was removed from [Mother’s] care and
               custody in October 2016, he has not been returned.
               42. Since the child was removed from [Mother’s] custody, her
               parenting time has been inconsistent. She initially had parenting
               time two (2) times per week. Then it was reduced to once per
               week. Then it was reduced to once per month.
                                             ****
               45. [Mother] has also been inconsistent in providing her
               contact information to FCM Davis.


[17]   Appellant’s App. Vol. II pp. 15–16. Based on its findings, the juvenile court

       concluded


               There is a reasonable probability that the conditions that resulted
               in the child's removal and continued placement outside of the
               home will not be remedied by his mother. [Mother] has had four
               years to put forth an effort and has made little progress. Stability
               and sobriety remain major concerns. [Mother] has provided a
               number of excuses for her inconsistency but is in largely the same
               position she was in when the CHINS case began four (4) years
               ago.


       Appellant’s App. Vol. II p. 16.


[18]   In claiming that the evidence is insufficient to prove that the conditions that

       resulted in Child’s removal from her care are unlikely to be remedied, Mother

       asserts that concerns for her sobriety are unjustified, the suggestion that she has

       put forth little effort to improve her situation is erroneous, and while she was

       unable to provide the necessary care for all five of her children, she has

       voluntarily terminated her parental rights to four of her children and DCS has




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 12 of 18
       failed to establish that she would be unable to provide the necessary care for

       Child. We disagree with all three of Mother’s assertions.


[19]   Minor provided home-based case-management services to Mother. Minor

       testified that Mother failed to maintain stable housing and that Mother “moved

       around a lot,” living in three different residences in less than one year. Tr. Vol.

       II p. 17. Mother did not meet her home-based case-management goals of

       obtaining and maintaining stable housing, did not maintain stable employment,

       and her budget “was really off a lot.” Tr. Vol. II p. 19. Minor provided Mother

       with names and numbers of individuals who could help her resolve the issues

       surrounding her immigration status but did not know if Mother followed

       through with any of the contacts. Mother’s home-based case management was

       ultimately closed unsuccessfully for non-compliance “because of inconsistency

       and then sometimes it was hard to get ahold of [Mother].” Tr. Vol. II p. 19.


[20]   Adams, Mother’s home-based therapist, testified that while Mother made

       progress in some aspects of her treatment, Mother was never able to maintain

       stable housing for longer than six months. Adams testified that Mother put

       forth the effort to try to improve her situation but was also unable to obtain

       stable employment. Adams indicated that Mother’s immigration status

       contributed to her struggles. Adams further indicated that at some point,

       Mother spoke to an attorney about her options for resolving the issues

       surrounding her immigration status. Adams and Minor both acknowledged

       that while Mother loved Child, she was unable to complete the steps necessary

       for providing a safe and stable environment for Child.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 13 of 18
[21]   FCM Davis testified that DCS “worked really hard” with Mother. Tr. Vol. II

       p. 68. DCS offered Mother various services, making referrals for home-based

       case management, home-based therapy, parent aid, drug screens, and visitation.

       FCM Davis opined that reunification was not a possibility at the time of the

       evidentiary hearing because Mother had displayed a pattern of inconsistency

       throughout the underlying CHINS case and had not successfully completed any

       services. Specifically, FCM Davis explained that reunification was not possible

       because while she had not had much recent contact with Mother,


               we have been at this for four years … it just seems like she is still
               in the same position that she was in the last time that we spoke.
               We left the referral open for her to visit with her kids and her last
               visit was in July, so even just getting her to be consistent with
               visits hasn’t been successful. So I don’t see reunification
               happening in the near future for her.


       Tr. Vol. II p. 71–72.


[22]   In addition, Child’s guardian ad litem (“GAL”) Joyce Box testified that Mother

       had ongoing issues with stability and had failed to successfully complete

       services. She explained that


               At the time that the plan had changed, there was still positive
               screen for Marijuana, which had been an issue on and off
               throughout the case. Mother would start to engage in services
               and then she would become inconsistent and same thing with
               parenting time and visitation. She would interact well with
               [Child] for a period of time and then she would be inconsistent
               and it would impact [Child] in a negative way. We had worked
               with mom for such a long period of time.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 14 of 18
       Tr. Vol. II p. 88. GAL Box indicated that Mother would need to address these

       ongoing issues before GAL Box could recommend placement of Child back

       into Mother’s care, explaining that


               Mother would need to secure and be able to maintain stable
               employment and housing for a period of time because that has
               been an issue on and off throughout the case, being able to
               maintain employment and housing in addition to sobriety;
               maintaining sobriety, and engaging in services, mental health
               treatment, by engaging in home-based therapy and then we
               would need to see positive recommendations from those service
               providers.


       Tr. Vol. II p. 88.


[23]   The record indicates that Mother has demonstrated a pattern of making short-

       term progress with services only to later regress and has failed to make long-

       term progress toward remedying the conditions that led to Child’s removal. As

       such, we conclude that the evidence is sufficient to support the conclusion that

       there is a reasonable probability that the conditions that resulted in Child’s

       removal from Mother’s care would not be remedied. Mother’s claim to the

       contrary amounts to nothing more than an invitation for this court to reweigh

       the evidence, which we will not do. See In re S.P.H., 806 N.E.2d at 879.


                       B. Indiana Code Section 31-35-2-4(b)(2)(C)
[24]   We are mindful that in considering whether termination of parental rights is in

       the best interests of the children, the juvenile court is required to look beyond

       the factors identified by DCS and look to the totality of the evidence. McBride v.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 15 of 18
       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.

       2003). In doing so, the juvenile court must subordinate the interests of the

       parents to those of the children involved. Id. “A parent’s historical inability to

       provide a suitable environment along with the parent’s current inability to do

       the same supports a finding that termination of parental rights is in the best

       interests of the children.” Lang, 861 N.E.2d at 373. Furthermore, this court has

       previously determined that the testimony of the case worker, GAL, or a CASA

       regarding the children’s bests interests supports a finding that termination is in

       the children’s best interests. Id. at 374; see also Matter of M.B., 666 N.E.2d 73, 79

       (Ind. Ct. App. 1996), trans. denied.


[25]   The juvenile court concluded that termination of Mother’s parental rights was

       in Child’s best interests, stating as follows:


               Termination of the parent-child relationship is in [Child’s] best
               interests. Termination would allow him to be adopted into a
               stable and permanent home where his needs will be safely met.
               The child has received therapy since his removal from his
               Mother’s custody and has become much more outgoing and his
               school performance has improved. The child is placed with his
               biological sisters which is where he desires to be.… The
               Guardian ad Litem agrees with the permanency plan of adoption
               as being in the child’s best interests.


       Appellant’s App. Vol. II p. 16. The juvenile court’s conclusion is supported by

       the testimony of FCM Charla Davis, GAL Box, and Child’s home-based case

       manager.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 16 of 18
[26]   During the evidentiary hearing, Lonnie Jones, Child’s home-based case

       manager, testified to the vast improvements Child had made since being placed

       in a stable living environment. Specifically, Jones testified that when he first

       met Child, Child did not really interact with him, was “very quiet,” and did not

       really have many interests. Tr. Vol. II p. 33. Jones testified that Child has

       made significant progress, describing Child as “[t]he opposite” because he talks

       and “likes all kinds of stuff.” Tr. Vol. II p. 33. Child will play games, order his

       own food, and speak to people in public. Jones indicated that Child “has

       grown a lot” socially. Tr. Vol. II p. 33. Child is more confident and outgoing.

       Jones further testified that Child “really wanted to be with his” sisters and “has

       been happy” in his current pre-adoptive placement. Tr. Vol. II pp. 34, 35.


[27]   In addition, both FCM Davis and GAL Box testified that termination of

       Mother’s parental rights was in Child’s best interests. FCM Davis testified that

       termination of Mother’s parental rights was in Child’s best interests, explaining

       that adoption would be “the next best permanency plan” for Child because

       reunification failed, establishing a guardianship “wasn’t an option,” and Child

       “is not old enough” for APPLA.3 Tr. Vol. II p. 73. GAL Box testified that

       termination of Mother’s parental rights was in Child’s best interests, explaining

       that




       3
         “APPLA” stands for “another planned permanent living arrangement,” which replaced the term “long-
       term foster care.” https://www.childwelfare.gov/topics/outofhome/foster-care/oppla-appla/ (last visited
       July 7, 2020). APPLA is a “permanency option only when other options such as reunification, relative
       placement, adoption, or legal guardianship have been ruled out.” Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020                Page 17 of 18
               [Child] deserves permanency; this case has been open for a really
               long time. It has been four years. We have worked with mother
               for four years now and we have been unable to return [Child] to
               her care. [Child] deserves permanency where he can, you know,
               be long term and he is doing very very well in his placement. He
               has been wanting to go with his siblings for quite some time and
               so he is with them now and he is doing well.


       Tr. Vol. II p. 89. Mother does not challenge either FCM Davis’s or GAL Box’s

       testimony. Instead, she challenges the juvenile court’s conclusion that

       termination of her parental rights was in Child’s best interests, arguing that the

       juvenile court’s conclusion “runs counter to clear guidance repeatedly given by

       this Court and our Supreme Court.” Appellant’s Br. pp. 39–40. We disagree.


[28]   Considering FCM Davis’s and GAL Box’s testimony regarding Child’s best

       interests together with the evidence regarding Mother’s failure to successfully

       complete services or remedy the reasons for Child’s removal from her care and

       Jones’s testimony regarding Child’s developmental progress, we conclude that

       the juvenile court’s determination that termination of Mother’s parental rights is

       in Child’s best interests is supported by sufficient evidence. Mother’s claim to

       the contrary again amounts to nothing more than an invitation for this court to

       reweigh the evidence, which we will not do. See In re S.P.H., 806 N.E.2d at 879.


[29]   The judgment of the juvenile court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-270 | July 20, 2020   Page 18 of 18